In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-1169V
                                    Filed: January 19, 2016
                                        UNPUBLISHED

****************************
SHARENA WEBB, on Behalf of,             *
D.W., Jr., a Minor Child,               *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     diphtheria-Tetanus-Acellular Pertussis
                                        *     (“DTaP”); Hemophilus influnezae type b
SECRETARY OF HEALTH                     *     (“Hib”); Guillain-Barre Syndrome
AND HUMAN SERVICES,                     *     (“GBS”); Special Processing Unit
                                        *     (“SPU”)
                    Respondent.         *
                                        *
****************************
Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On December 4, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act”]. Petitioner alleges that her minor child, D.W., suffered Guillain-Barre
Syndrome (“GBS”) as a result of receiving Diphthereia-Tetanus-Acellular Pertussis
(“DTaP”) and Hemophilus influenza type b (“Hib”) vaccinations on October 16, 2013.
Petition at 1-2; Stipulation, filed 1/19/2016, ¶¶ 1-2. Petitioner further alleges that D.W.’s
DTaP and Hib vaccines were administered within the United States, that his injury
lasted for more than six months, and that there has been no prior award or settlement of
a civil action for damages on behalf of D.W. as a result of his condition. Petition at 2;
Stipulation¶¶ 1-5. “Respondent denies that the DTaP or Hib vaccines caused D.W.’s
GBS or any other injury or his current condition. ” Stipulation, ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on January 19, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

            •   A lump sum of $3,098.64, which amount represents reimbursement
                of a Medicaid lien for services rendered on behalf of D.W., in the form
                of a check payable jointly to petitioner and

                                             First Recovery Group LLC
                                            26899 Northwestern Highway
                                                      Suite 250
                                                Southfield, MI 48033
                                            FRG File No: 557128-116715
                                                Attn: Stephen Snabb

                Petitioner agrees to endorse this check to First Recovery Group LLC.
                Stipulation, ¶ 8.

            •   An amount sufficient to purchase the annuity contract described in
                paragraph 10 of the joint stipulation. Stipulation, ¶ 8.

      This represents compensation for all damages that would be available under §
300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.